PER CURIAM.
Appellants appeal from a decree in equity, dated June 18, 1971, which overrules their application for rehearing.
The decree does not modify the decree to which the application for rehearing is addressed.
In the absence of a modification, the decree is not appealable. Equity Rule 62, *375Recompiled Code 1958, Appendix, page 1272; Money v. Galloway, 236 Ala. 55[5], 181 So. 252; Whitman v. Whitman, 253 Ala. 643[3], 46 So.2d 422; Wood, Wire & Metal Lathers, etc. v. Brown & Root, Inc., 258 Ala. 430[3], 63 So.2d 372.
The appeal is dismissed for want of jurisdiction. Money v. Galloway, supra.
The foregoing opinion was prepared by BOWEN W. SIMMONS, Supernumerary Circuit Judge, and was adopted by the Court as its opinion.
Appeal dismissed.
HEFLIN, C. J., and COLEMAN, HARWOOD, BLOODWORTH and McCALL, JJ., concur.
Application for rehearing denied.
LAWSON, MERRILL, COLEMAN, HARWOOD, BLOODWORTH and McCALL, JJ., concur.
HEFLIN, C. J. and MADDOX, J., dissent.